Citation Nr: 1536439	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  08-34 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a prostate disability.

5.  Entitlement to service connection for restless leg syndrome.

6.  Entitlement to service connection for a bilateral hip disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in October 2007, June 2010, and August 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In May 2015, the Veteran testified before the undersigned Veterans Law Judge during a hearing held at the RO.  A transcript of the hearing is of record.

The record before the Board consists of electronic records included in Virtual VA and the Veterans Benefits Management System.

The issue of service connection for a bilateral hip disability is addressed in the REMAND that follows the ORDER section of the decision.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran informed the Board that he desires to withdraw his appeal for a rating higher than 50 percent for PTSD and for service connection for a back disability, hypertension, prostate disability, and restless leg syndrome.



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal with respect to the issues of entitlement to a rating higher than 50 percent for PTSD and service connection for a back disability, hypertension, a prostate disability, and restless leg syndrome have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal may be withdrawn in writing or on the record at a hearing on appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).

At the May 2015 hearing, the Veteran expressed his desire to withdraw the appeal for a rating higher than 50 percent for PTSD and for service connection for a back disability, hypertension, a prostate disability, and restless leg syndrome.  Hence, there remains no allegation of error of fact or law for appellate consideration with respect to these issues, and they must be dismissed.


ORDER

The appeal for a rating higher than 50 percent for PTSD is dismissed.

The appeal for service connection for a back disability is dismissed.

The appeal for service connection for hypertension is dismissed.

The appeal for service connection for a prostate disability is dismissed.

The appeal for service connection for restless leg syndrome is dismissed.

REMAND

In an August 2014 rating decision, the RO denied the claim of entitlement to service connection for a bilateral hip disability.  Soon after, in August 2014, the Veteran filed a notice of disagreement (NOD) as to the denial of the claim.  The RO has not provided the Veteran with a statement of the case (SOC) in response to the NOD.  Because the NOD placed this issue in appellate status, the claim must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).   

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following action:

Issue an SOC to the Veteran and his representative concerning the issue of entitlement to service connection for a bilateral hip disability.  The Veteran must be informed of the requirements to perfect an appeal with respect to this issue.  If the Veteran perfects an appeal, the RO or the AMC must ensure that all indicated development is completed before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)



This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


